


110 HR 4498 IH: Tory Jo's Loophole AMBER Response

U.S. House of Representatives
2007-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4498
		IN THE HOUSE OF REPRESENTATIVES
		
			December 12, 2007
			Mr. Graves introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title III of the PROTECT Act to modify the
		  standards for the issuance of alerts through the AMBER Alert communications
		  network to assist in facilitating the recovery of abducted
		  newborns.
	
	
		1.Short TitleThis Act may be cited as the
			 Tory Jo's Loophole AMBER Response
			 Act of 2007.
		2.Minimum standards
			 for issuance and dissemination of alerts through AMBER Alert communications
			 network to facilitate the recovery of abducted newbornsSection 302(b) of the PROTECT Act (42 U.S.C.
			 5791a(b)) is amended by adding at the end the following new paragraph:
			
				(5)The minimum
				standards shall, to the maximum extent practicable (as determined by the
				Coordinator in consultation with State and local law enforcement agencies),
				allow local law enforcement officials to issue, and to provide for the
				dissemination of, an alert through the AMBER Alert communications network to
				facilitate the recovery of an abducted
				newborn.
				.
		3.Definition of child
			 for purposes of AMBER Alert communications networkSubtitle
			 A of title III of the PROTECT Act (42 U.S.C. 5791 et seq.) is amended by adding
			 at the end the following:
			
				306.Child
				definedIn this subtitle, the
				term child means—
					(1)an individual
				under 18 years of age; or
					(2)a
				newborn.
					.
		
